                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRADLEY COLGATE, et al.,                           Case No. 18-cv-02499-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER PARTIALLY GRANTING
                                                 v.                                         MOTION TO DISMISS AND DENYING
                                   9
                                                                                            MOTION TO STRIKE
                                  10     JUUL LABS, INC.,
                                                                                            Re: Dkt. Nos. 40, 41
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs are adults and minors from seven states bring class claims against defendant

                                  14   JUUL Labs, Inc. (“JUUL”), a market leader in the burgeoning electronic cigarette industry, for

                                  15   various state law violations related to JUUL’s advertising and labelling of its electronic cigarettes.

                                  16   JUUL argues that the Tobacco Control Act, 21 U.S.C. § 387 et seq. (“TCA”) preempts plaintiffs’

                                  17   claims. It is partially correct concerning its product labelling, because the TCA is very detailed

                                  18   about what must appear on the label. But claims that JUUL misrepresents the amount of nicotine

                                  19   in its product are not preempted. JUUL also moves to dismiss plaintiff’s First Amended

                                  20   Complaint (FAC), because it fails to meet Federal Rule of Civil Procedure 9(b)’s heightened

                                  21   pleading requirements, to state a claim, and to identify applicable state laws. As discussed below,

                                  22   I grant in part and deny in part JUUL’s motion to dismiss, with leave to amend. JUUL’s motion to

                                  23   strike plaintiffs’ nationwide class allegations pursuant to Federal Rules of Civil Procedure 12(f),

                                  24   23(c)(1)(A), and 23(d)(1)(D) is not ripe and is denied.

                                  25                                            BACKGROUND

                                  26          Plaintiffs are thirteen individuals from seven states: California, New Jersey, Washington,

                                  27   Pennsylvania, New York, Michigan, and Massachusetts. First Amended Complaint (“FAC") [Dkt.

                                  28   No. 24] ¶¶ 12-52. Plaintiffs fall into two categories, (1) adults who use JUUL’s electronic nicotine
                                   1   delivery systems (“ENDS”) and (2) minors who use JUUL’s ENDS. Plaintiffs Bradley Colgate,

                                   2   Kaytlin McKnight, Anthony Smith, Corey Smith, Kacie Ann Lagun, Tommy Benham, and David

                                   3   Langan fall into the first group. (“Adult Plaintiffs”) Id. Except for McKnight, the adult plaintiffs

                                   4   smoked cigarettes prior to using JUUL’s ENDS. The second group consists of M.H. and her

                                   5   mother and natural Guardian Jennifer Hellman, A.U. and her mother and natural guardian

                                   6   Commitante, and Jill Nelson, who appears to bring claims on behalf of her daughter L.B. (“Minor

                                   7   Plaintiffs”) Id.

                                   8           JUUL is a Delaware corporation with its principal place of business in San Francisco,

                                   9   California. Id. ¶ 53. PAX Labs, Inc. (“PAX”) is also a Delaware corporation with its principal

                                  10   place of business in San Francisco, California. Id. ¶ 54. JUUL originally operated under the name

                                  11   PAX Labs, Inc. Id. ¶ 53. In 2017, it was renamed JUUL Labs, Inc. and a new company was spun

                                  12   out as Pax Labs, Inc. Id.
Northern District of California
 United States District Court




                                  13   I. JUUL’S PRODUCTS

                                  14           JUUL manufactures an ENDS about the size and shape of a pack of chewing gum. Id. ¶

                                  15   67. The ENDS consists primarily of a rechargeable battery and heating element. Id. Consumers

                                  16   purchase disposable pre-filled pods of JUUL’s patented nicotine solution (“pods”) which attach to

                                  17   the ENDS. Id. JUUL’s ENDS and pods are proprietary and do not work with other ENDS

                                  18   systems. Id. A user “vapes” from the ENDS by inhaling through it, triggering a sensor that

                                  19   activates the heating element, converting the liquid nicotine contained in the pod to an inhalable

                                  20   vapor. Id. ¶ 68. Pods are sold in packs of four and in a variety of flavors, including mango, cool

                                  21   cucumber, fruit medley, cool mint, and crème brulee. Id. ¶ 70.

                                  22           The formulation in JUUL’s pods combines benzoic acids with nicotine to produce nicotine

                                  23   salts. Id. ¶ 80. Plaintiffs allege that nicotine salts are absorbed into a user’s body faster and create

                                  24   a more pronounced effect than the nicotine in traditional cigarettes. Id. ¶¶ 79-82. They cite a

                                  25   study by James F. Pankow (“Pankow Study”) finding that JUUL’s pods contain 6.2% nicotine salt,

                                  26   rather than the 5% nicotine advertised. Id. ¶ 83. They also cite the same study to claim that JUUL

                                  27   uses a higher level of benzoic acid in their retail pods than was tested when JUUL applied for

                                  28   patent No. 9,215,895 (“the ‘895 patent”). Id. They quote JUUL’s website that “JUULpod is
                                                                                          2
                                   1   designed to contain approximately 0.7mL with 5% nicotine by weight at time of manufacture

                                   2   which is approximately equivalent to 1 pack of cigarettes or 200 puffs.” Id. ¶ 89.

                                   3          Plaintiffs allege that JUUL’s packaging has changed multiple times since 2015. Id. ¶ 77.

                                   4   The packaging bears a California Proposition 65 nicotine warning indicating that the product

                                   5   contains a substance known to cause cancer, and a warning to keep pods away from children and

                                   6   pets. Id. There is no nicotine warning on the ENDS or pods themselves. Id. The product

                                   7   labeling does not contain any information about the known effects, or unknown long-term effects,

                                   8   of vaping/inhaling nicotine salts. Id.

                                   9   II. JUUL’S ADVERTISING

                                  10          In June 2015, JUUL launched its multimillion-dollar “Vaporized” advertising campaign to

                                  11   promote its new product. Id. ¶ 98. JUUL advertised on a 12-panel display over Times Square in

                                  12   New York City, as well as in the front spread of Vice magazine’s cover issue. Id. The
Northern District of California
 United States District Court




                                  13   advertisements featured young men and women using JUUL’s ENDS. Id. JUUL also launched a

                                  14   number of “pop-up JUUL bars” in Los Angeles, New York City, and the Hamptons. Id. Plaintiffs

                                  15   allege that JUUL’s ads utilize the same themes that tobacco companies used to advertise to young

                                  16   people, including “independence, adventurousness, sophistication, glamour, . . . social inclusion,

                                  17   sexual attractiveness, thinness, popularity, rebelliousness, and being ‘cool’”. Id. ¶ 99. They state

                                  18   that to the extent that the “Vaporized” advertisements disclosed that JUUL products contained

                                  19   nicotine, the warnings were in small print against low-contrast backgrounds. Id. ¶ 103.

                                  20          JUUL also advertised on a number of social media platforms including Twitter, Instagram,

                                  21   and Facebook. Id. ¶ 114. Plaintiffs cite a study that found that JUUL grew nearly 700% despite

                                  22   spending “no recorded money” on major advertising channels and only $20,000 on business to

                                  23   business advertising. Id. ¶ 116. The study concluded that JUUL was taking advantage of the

                                  24   reach and accessibility of social media “because there are no restrictions” on social media

                                  25   advertising. Id. ¶ 121.

                                  26   III. JUUL’S SALES

                                  27          Plaintiffs allege that JUUL’s products are primarily sold out of gas stations. Id. ¶ 111.

                                  28   They claim that JUUL’s retail locations do not provide signs, warnings, or other indicators
                                                                                         3
                                   1   concerning the existence, danger, or amount of nicotine in JUUL products. Id. ¶ 112. A pack of

                                   2   four JUUL pods cost approximately $13. Id. ¶ 108. JUUL offers a 15% discount to purchasers

                                   3   who refer others to purchase JUUL’s ENDS or pods. Id. ¶ 109.

                                   4          JUUL also owns and operates www. juullabs.com and www.juulvapor.com. Id. ¶ 123.

                                   5   Customers may purchase the ENDS or pods from JUUL’s websites. Id. ¶ 124. Plaintiffs allege

                                   6   that although JUUL represents that it uses state-of-the-art age verification for website purchases, it

                                   7   has been improperly implemented and numerous minors have been able to purchase products or

                                   8   obtain warranty service. Id. ¶ 127.

                                   9          JUUL also offers a 15% discount to purchasers who join their pod subscription service. Id.

                                  10   ¶ 110. It asserts states that consumers may cancel their subscription at any time. Id. ¶ 129.

                                  11          Minor Plaintiffs allege that they were able to obtain JUUL’s products, despite the

                                  12   prohibition on the sale of ENDS to those under the age of 18. M.H., L.B. and A.U. state that they
Northern District of California
 United States District Court




                                  13   have purchased pods at nearby stores which readily sell JUUL’s products to minors. Id. ¶¶ 23, 30,

                                  14   47. M.H. also asserts that pods are sold in her school by older students. Id. ¶ 23. L.B. claims that,

                                  15   at the age of 14, she was able to obtain a warranty replacement through JUUL’s website in

                                  16   November 2017. Id. ¶ 29.

                                  17
                                  18                                          LEGAL STANDARD

                                  19   I. MOTION TO DISMISS

                                  20          Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss if a claim

                                  21   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  22   dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its

                                  23   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  24   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  25   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  26   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  27   While courts do not require “heightened fact pleading of specifics,” a claim must be supported by

                                  28   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,
                                                                                          4
                                   1   570.

                                   2          Under Federal Rule of Civil Procedure 9(b), a party must “state with particularity the

                                   3   circumstances constituting fraud or mistake,” including “the who, what, when, where, and how of

                                   4   the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                   5   (internal quotation marks omitted). However, “Rule 9(b) requires only that the circumstances of

                                   6   fraud be stated with particularity; other facts may be pleaded generally, or in accordance with Rule

                                   7   8.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011).

                                   8          In deciding a motion to dismiss for failure to state a claim, the court accepts all of the

                                   9   factual allegations as true and draws all reasonable inferences in favor of the plaintiff. Usher v.

                                  10   City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). But the court is not required to accept as

                                  11   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  12   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13   II. MOTION TO STRIKE

                                  14          Federal Rule of Civil Procedure 12(f) authorizes a court to “strike from a pleading an

                                  15   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

                                  16   Civ. P. 12(f). The function of a motion to strike “is to avoid the expenditure of time and money

                                  17   that must arise from litigating spurious issues by dispensing with those issues prior to trial.”

                                  18   Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). Motions to strike are

                                  19   generally disfavored and “should not be granted unless the matter to be stricken clearly could have

                                  20   no possible bearing on the subject of the litigation.” Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F.

                                  21   Supp. 2d 1048, 1057 (N.D. Cal. 2004). In addition, courts often require some showing of

                                  22   prejudice by the moving party before granting a motion to strike. Hernandez v. Dutch Goose, Inc.,

                                  23   No. C 13-03537 LB, 2013 WL 5781476, at *5 (N.D. Cal. Oct. 25, 2013).

                                  24          “If the court is in doubt as to whether the challenged matter may raise an issue of fact or

                                  25   law, the motion to strike should be denied, leaving an assessment of the sufficiency of the

                                  26   allegations for adjudication on the merits.” Carolina Cas. Ins. Co. v. Oahu Air Conditioning

                                  27   Serv., Inc., 994 F. Supp. 2d 1082, 1090-91 (E.D. Cal. 2014). In resolving a motion to strike, I

                                  28   view the pleadings in a light most favorable to the nonmoving party. Platte Anchor Bolt, 352 F.
                                                                                          5
                                   1   Supp. 2d at 1057.

                                   2

                                   3                                                DISCUSSION

                                   4             Plaintiffs bring 11 causes of action: (1) False Advertising; (2) Violation of Consumers

                                   5   Legal Remedies Act, California Civil Code §§ 1750, et seq., and similar laws of other states; (3)

                                   6   Fraud; (4) Unfair, Unlawful and Deceptive Trade Practices, Business and Professions Code §

                                   7   17200 and similar laws of other states; (5) Unjust Enrichment, (6) Strict Liability – Failure to

                                   8   Warn; (7) Strict Product Liability – Design Defect; (8) Strict Liability – Manufacturing Defect; (9)

                                   9   Breach of Implied Warranty of Merchantability; (10) Breach of Express Warranty; and (11)

                                  10   Negligent Misrepresentation. They propose to define the class as “[a]ll persons who purchased,

                                  11   in the United States, a JUUL e-cigarette and/or JUULpods.” Id. ¶ 162. They also allege a

                                  12   subclass consisting of “[a]ll class member[s] who at the time of their purchase were under the age
Northern District of California
 United States District Court




                                  13   of 18. Id. ¶ 163.

                                  14             JUUL moves to dismiss for three reasons. First, they argue that plaintiffs’ claims are

                                  15   preempted by the Federal Food, Drug, and Cosmetic Act (“FDCA”) as amended by the TCA,

                                  16   which provides the Food and Drug Administration (“FDA”) with exclusive authority to

                                  17   promulgate regulations on ENDS labeling. Second, they contend plaintiffs’ fraud claim fails to

                                  18   satisfy Federal Rule of Civil Procedure 9(b)’s heightened pleading requirements. Third, they

                                  19   assert that plaintiffs’ failed to allege sufficient facts to plausibly satisfy the elements of any of their

                                  20   claims.

                                  21   I. EXPRESS PREEMPTION

                                  22             JUUL argues that plaintiffs’ false advertising claim must be dismissed because it is

                                  23   expressly preempted by the FDCA as amended by the TCA and the relating implementing

                                  24   regulations. Motion to Dismiss (“Mot. to Dismiss”) [Dkt. No. 40] at 9-13. JUUL contends that

                                  25   under the TCA’s preemption provision, 21 U.S.C. § 387p(2)(A), the labelling requirements for

                                  26   ENDS are prescribed solely by 81 Fed. Reg. at 28988. Id.

                                  27             A. Relevant Statutes and Regulations

                                  28             The FDCA was enacted in 1938 and prohibits the misbranding of food. 21 U.S.C. § 301 et
                                                                                           6
                                   1   seq. In 2009, Congress enacted the TCA to grant the FDA authority to regulate tobacco products

                                   2   under the FDCA. See 21 U.S.C. § 387a(a). In enacting the TCA, Congress found that nicotine is

                                   3   an addictive drug and that it was in “the public interest for Congress to adopt legislation to address

                                   4   the public health crisis created by actions of the tobacco industry[.]” Pub. L. 111-31, Div. A, § 2

                                   5   (codified at 21 U.S.C. § 387a)(2009)).

                                   6          On May 10, 2016, the FDA issued a final rule titled “Deeming Tobacco Products To Be

                                   7   Subject to the Federal Food, Drug, and Cosmetic Act, as Amended by the Family Smoking

                                   8   Prevention and Tobacco Control Act; Restrictions on the Sale and Distribution of Tobacco

                                   9   Products and Required Warning Statements for Tobacco Products.” (“FDA Rule”) 81 Fed. Reg. §

                                  10   28974 (May 10, 2016) (codified at 21 C.F.R. pts. 1100, 1140, 1143). The FDA Rule found that

                                  11   ENDS were deemed “covered tobacco products” and fell under the FDA’s regulatory authority.

                                  12   81 Fed. Reg. §§ 28974, 28976. Covered tobacco products, such as ENDS, may not be sold to
Northern District of California
 United States District Court




                                  13   individuals under the age of 18. 81 Fed. Reg. § 28974.

                                  14          B. Preemption Under the TCA

                                  15          Express preemption occurs when there is “language in the federal statute that reveals an

                                  16   explicit congressional intent to pre-empt state law.” Barnett Bank of Marion Cnty., N.A. v.

                                  17   Nelson, 517 U.S. 25, 31 (1996). When presented with the task of interpreting a statutory provision

                                  18   that expressly preempts state law, courts must “start with the assumption that the historic police

                                  19   powers of the States were not to be superseded by the Federal Act unless that was the clear and

                                  20   manifest purpose of Congress.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996) (internal

                                  21   citations omitted). “The purpose of Congress is the ultimate touchstone in every pre-emption case

                                  22   and any understanding of the scope of a pre-emption statute must rest primarily on a fair

                                  23   understanding of congressional purpose.” Id. at 485-86 (internal quotation marks and citations

                                  24   omitted). Courts must look primarily to the “language of the pre-emption statute and the statutory

                                  25   framework surrounding it” . . . as well as the “structure and purpose of the statute as a whole” and

                                  26   how the “surrounding regulatory scheme [affects] business, consumers, and the law.” Id. at 486.

                                  27          The TCA contains an explicit preemption provision:

                                  28          No State or political subdivision of a State may establish or continue in effect with
                                                                                         7
                                              respect to a tobacco product any requirement which is different from, or in addition
                                   1          to, any requirement under the provisions of this subchapter relating to tobacco
                                   2          product standards, premarket review, adulteration, misbranding, labelling,
                                              registration, good manufacturing standards, or modified risk tobacco products.
                                   3

                                   4   21 U.S.C.A. § 387p(2)(A). Labelling is defined by the FDCA as “all labels and other written,

                                   5   printed, or graphic matter (1) upon any article or any of its containers or wrappers, or (2)

                                   6   accompanying such article.” 21 U.S.C. § 321(m). A label is defined as a “display of written,

                                   7   printed, or graphic matter upon the immediate container of an article[.]” 21 U.S.C. § 321(k).

                                   8          The FDA Rule requires precise language and placement of warnings labels on covered

                                   9   tobacco products, such as ENDS. The FDA Rule states that packaging for ENDS must display a

                                  10   warning that states: “WARNING: This product contains nicotine. Nicotine is an additive

                                  11   chemical.” 81 Fed. Reg. § 28988; 21 C.F.R. § 1143.3(a)(1). The FDA Rule contains strict

                                  12   requirements for how the warning is displayed, including, among other things, that it “must appear
Northern District of California
 United States District Court




                                  13   directly on the package, be clearly visible underneath any cellophane or other clear wrapping; . . .

                                  14   be located in a conspicuous and prominent place on the two principal display panels of the

                                  15   package and the warning area must comprise at least 30 percent of each of the principal display

                                  16   panels; and . . . must be in at least 12-point font size [with] the required warning statement

                                  17   [occupying] the greatest possible proportion of the warning area set aside for the required text.”

                                  18   21 C.F.R. § 1143.3(a)(2).

                                  19          The FDA has unambiguously put forth the required language and placement of the nicotine

                                  20   warning label, down to the font and placement of the label. Considering the statutory and

                                  21   regulatory scheme in its entirety, I find that the FDA, through its authority under the TCA has

                                  22   prescribed the precise language and placement of warning labels on covered tobacco products

                                  23   such as ENDS under 21 C.F.R. §§ 1143.3(a)(1)(2). The specificity of the labelling requirements

                                  24   strongly supports such an interpretation of the statutory scheme. I also find that under the TCA’s

                                  25   preemption provision, states and political subdivisions of states may not enact labeling

                                  26   requirements or warnings contrary or in addition to those prescribed under 21 C.F.R. §§

                                  27   1143.3(a)(1)(2). See also In re Fontem US, Inc., No. SACV 15-01026, 2016 WL 6520142, at *3

                                  28   (C.D. Cal. Nov. 1, 2016).

                                                                                         8
                                              C. Plaintiffs’ Claims Relating to More Thorough Warnings as Compared to Claims
                                   1          Relating to Nicotine Percentage Based on Product Labelling
                                   2          Plaintiffs’ labelling claims essentially relate to two alleged misrepresentations by JUUL.
                                   3   First, plaintiffs allege that that JUUL should have warned consumers that the pharmacokinetics of
                                   4   JUUL’s nicotine formulation contained in JUUL’s pods utilizes benzoic acid to create nicotine
                                   5   salts, delivering an exceptionally potent dose of nicotine compared to traditional cigarettes. FAC
                                   6   ¶¶ 78-92. Second, plaintiffs allege that JUUL mislabels the dosage of nicotine on its pods at 5%
                                   7   when, in actuality, the dosage of nicotine is higher than 5%. Id. ¶ 83.
                                   8          I find that Congress has intended to expressly preempt labeling requirements on ENDS
                                   9   packaging as shown by the preemption clause in the TCA and the specificity of the FDA Rule on
                                  10   labeling. 21 U.S.C.A. § 387p(2)(A); 21 C.F.R. §§ 1143.3(a)(1)(2). Plaintiffs believe that JUUL
                                  11   should be required to warn consumers of the pharmacokinetics, i.e. greater potency its benzoic
                                  12   acid and nicotine salt formulation delivers. If plaintiffs’ claims were allowed to go forward in this
Northern District of California
 United States District Court




                                  13   respect, it would constitute a usurpation of the power vested in the FDA by Congress to regulate
                                  14   the content of the warnings on covered tobacco products. Plaintiffs’ labelling claims are
                                  15   preempted to the extent that they are related to JUUL’s failure to warn consumers that
                                  16   pharmacokinetics of their formulation, even at a similar percentage of nicotine, is more potent than
                                  17   it would be in a traditional cigarette due to its chemical makeup. JUUL may only be required to
                                  18   comply with the labeling requirements as articulated by 21 C.F.R. §§ 1143.3(a)(1)(2). To the
                                  19   extent that plaintiffs’ claims are based on the product label failing to disclose the greater potency
                                  20   and addictiveness of JUUL’s benzoic acid and nicotine salt formulation, JUUL’s motion to
                                  21   dismiss is granted. These claims are necessarily dismissed with prejudice.
                                  22          To the extent that plaintiffs’ causes of action are based on the allegation that JUUL
                                  23   mislabels the dosage of nicotine on its pods at 5% when the dosage of nicotine is higher than 5%,
                                  24   these causes of action are not preempted by the TCA and FDA Rule. Plaintiffs allege that the
                                  25   actual percentage of nicotine contained in JUUL’s pods is 6.2%. Id. ¶ 83. This difference would
                                  26   constitute over 20% more nicotine than JUUL claims its products deliver. Using JUUL’s
                                  27   representation that each pod contains an amount of nicotine “about” equal to a pack of cigarettes, a
                                  28   20% increase in nicotine would be the equivalent of a pack of cigarettes containing 24 cigarettes
                                                                                       9
                                   1   instead of 20. This difference, if proved, would be significant. An individual who believes they

                                   2   might wean themselves off of traditional cigarettes by using JUUL’s products may, in fact, be

                                   3   consuming the equivalent of four more cigarettes per pod.

                                   4          JUUL argues that plaintiffs misread JUUL’s ‘895 patent and the Pankow Study.

                                   5   Opposition [Dkt. No. 55] at 17. At the motion to dismiss stage, I must accept all the factual

                                   6   allegations as true and draw all reasonable inferences in favor of the plaintiffs. Usher, 828 F.2d at

                                   7   561. For the purposes of this motion, I accept plaintiffs’ factual allegation that JUUL’s pods

                                   8   contain 6.2% nicotine, rather than the 5% JUUL represents on the packaging. To the extent that

                                   9   plaintiffs’ labelling claims are based on JUUL’s alleged mislabeling of the strength of nicotine in

                                  10   their pods, JUUL’s motion to dismiss is denied.

                                  11          D. Retroactivity of the FDA RULE

                                  12          One court has already addressed whether the FDA Rule preempts plaintiffs’ claims arising
Northern District of California
 United States District Court




                                  13   before and after the promulgation of the rule on August 8, 2016. Order Granting in Part and

                                  14   Denying in Part Plaintiffs’ Motion for Clarification, Reconsideration, Entry of Judgment, or

                                  15   Certification for Interlocutory Appeal, In Re Fontem US, Inc. Consumer Class Action Litig., 15-

                                  16   CV-01026 (C.D. Cal. March 8, 2017), Dkt. No. 110. In that case, Judge Selna found that the

                                  17   preemption clause of the TCA contained clear congressional intent favoring retroactivity. Id. at 5-

                                  18   10. The TCA states that “[n]o State or political subdivision of a State may establish or continue in

                                  19   effect with respect to a tobacco product any requirement which is different from, or in addition to,

                                  20   any requirement . . .relating to tobacco product . . . labeling[.]” 21 U.S.C. § 387p(a)(2)(A). To

                                  21   allow plaintiffs to pursue claims on conduct preempted by the TCA and FDA Rule which took

                                  22   place before August 8, 2016, would continue in effect policies preempted by federal law. Id.

                                  23   (citing Ileto v. Glock, Inc., 565 F.3d 1126, 1138 (9th Cir. 2009)). I agree with Judge Selna.

                                  24   Plaintiffs may not pursue their claims for conduct preempted under the TCA which took place

                                  25   before August 8, 2016.

                                  26          E. What Claims Survive Preemption?

                                  27          Plaintiffs’ claims are essentially based on either JUUL’s labelling and advertising. As

                                  28   discussed above, I find that only claims based on the allegation that the product labelling fails to
                                                                                         10
                                   1   warn consumers that JUUL’s nicotine formulation is more addictive than other methods of

                                   2   nicotine ingestion are expressly preempted. Any claims based on the mislabeling of the

                                   3   percentage of nicotine per pod are not preempted.

                                   4          Further, I find that this distinction does not extend to advertisements. The TCA contains a

                                   5   subsection titled “EXCEPTION” which states:

                                   6          [The preemption clause] does not apply to requirements relating to the sale,
                                   7          distribution, possession, information reporting to the State, exposure to, access to,
                                              the advertising and promotion of, or use of, tobacco products by individuals of
                                   8          any age, or relating to fire safety standards for tobacco products.

                                   9   21 U.S.C.A. § 387p(2)(B). The exception clause expressly excepts advertisements from

                                  10   preemption and no aspect of plaintiffs’ claims based on an allegedly misleading or fraudulent

                                  11   advertising is preempted by the TCA, including the issue of warning consumers about the potency

                                  12   and addictiveness of JUUL’s benzoic acid and nicotine salt formulation. Resolving all inferences
Northern District of California
 United States District Court




                                  13   in favor of the non-moving party, this would apply to any plaintiffs who may have seen an

                                  14   advertisement but failed to closely read the label. Ries v. Arizona Beverages USA LLC, 287

                                  15   F.R.D. 523, 531 (N.D. Cal. 2012).

                                  16          Plaintiffs’ causes of action based on advertisements or the mislabeling of the amount of

                                  17   nicotine contained in each pod are not preempted by the TCA.

                                  18   II. RULE 9(b)’S HEIGHTENED PLEADING STANDARD

                                  19          Plaintiffs’ claims based on labelling meet’s Rule 9(b)’s particularity requirements. I now

                                  20   turn to whether plaintiffs’ allegations based on JUUL’s advertisements meet Rule 9(b).

                                  21          Under Federal Rule of Civil Procedure 9(b), a party must “state with particularity the

                                  22   circumstances constituting fraud or mistake,” including “the who, what, when, where, and how of

                                  23   the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                  24   (internal quotation marks omitted). However, “Rule 9(b) requires only that the circumstances of

                                  25   fraud be stated with particularity; other facts may be pleaded generally, or in accordance with Rule

                                  26   8.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 992 (9th Cir. 2011). The purpose

                                  27   of Rule 9(b)'s heightened specificity requirement is “to give defendants notice of the particular

                                  28   misconduct which is alleged to constitute the fraud charged so that they can defend against the

                                                                                        11
                                   1   charge and not just deny that they have done anything wrong.” Swartz v. KPMG LLP, 476 F.3d

                                   2   756, 764 (9th Cir. 2007) (citation omitted). In order to meet the Rule 9(b) standard “a plaintiff

                                   3   must identify 'the time, place, and content of [the] alleged misrepresentation[s],' as well as the

                                   4   'circumstances indicating falseness' or 'manner in which the representations at issue were false and

                                   5   misleading.”' Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1005 (N.D. Cal. 2014) (quoting In re

                                   6   GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1547–48 (9th Cir.1994)).

                                   7            JUUL argues that plaintiffs have failed to meet the heightened pleading requirement for

                                   8   claims sounding in fraud under Federal Rule of Civil Procedure 9(b) because they failed to

                                   9   identify what particular advertisements they saw; as a result, they cannot allege with specificity

                                  10   how those advertisements were false or misleading. Id. at 14-15. It asserts that plaintiffs have

                                  11   also failed to state when they saw the advertisements, where they saw them, or how they were

                                  12   influenced by them. Id.
Northern District of California
 United States District Court




                                  13          Plaintiffs contend that they have sufficiently alleged that they saw the package labelling

                                  14   when they purchased JUUL’s products, but labelling is not at issue here. Oppo. 17. They also cite

                                  15   In re Tobacco Cases II, 46 Cal.4th 298, 327-28 (2009) to argue that they do not need to identify

                                  16   specific advertisements in their complaint. Oppo. 15. But In re Tobacco Cases II was a

                                  17   California state law case not subject to Rule 9(b)’s heightened pleading requirements. Plaintiffs

                                  18   further argue, without support, that it is sufficient to state that all of JUUL’s advertisements during

                                  19   the class period were misleading. Id. at 18. If I were to accept this argument, it would eviscerate

                                  20   Rule 9(b)’s particularity requirement.

                                  21          Plaintiffs have failed to specifically identify what the advertisements they saw and, as a

                                  22   result, neither I nor JUUL can determine precisely what statements were allegedly false,

                                  23   misleading, or unfair. They have also failed to state where, other than on social media, they saw

                                  24   JUUL’s advertisements.

                                  25          Plaintiffs cite a number of cases to argue that they are not required to state exactly when

                                  26   they saw the advertisements, only that they saw the advertisements during the class period. Oppo.

                                  27   16-17 (see e.g. Bruton v. Gerber Prod. Co., No. 12-CV-02412-LHK, 2014 WL 172111, at *13

                                  28   (N.D. Cal. Jan. 15, 2014)). I agree. Plaintiffs have sufficiently alleged that they saw JUUL’s
                                                                                         12
                                   1   advertisements during the class period for the purposes of surviving JUUL’s motion to dismiss.

                                   2   Nevertheless, because plaintiffs have not identified which advertisements they saw during the

                                   3   class period, or where they saw them (outside of social media), I grant JUUL’s motion to dismiss

                                   4   plaintiffs false advertising, CLRA and laws of similar states, fraud, and UCL and laws of similar

                                   5   states claims. These claims are dismissed with leave to amend insofar as they relate to claims

                                   6   based on JUUL’s advertisements.

                                   7
                                       III. FAILURE TO STATE A CLAIM UNDER STATE CONSUMER PROTECTION
                                   8   STATUTES
                                   9          JUUL seeks dismissal of plaintiffs’ claims for violation of the Consumer Legal Remedies
                                  10   Act of California and Similar Laws of other states as well as for violations of the Unfair, Unlawful
                                  11   and Deceptive Trade Practices, Business and Professions Code § 17200. Massachusetts Consumer
                                  12   Protection Act, Mass. Gen. Laws Ann. Ch. 93A, §§ 1, et seq.; Michigan Consumer Protection Act,
Northern District of California
 United States District Court




                                  13   Mich. Comp. Laws Ann. §§ 445.903, et seq.; New Jersey Consumer Protection Act, N.J. Stat.
                                  14   Ann. § 56:8-1, et seq.; Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Pa.
                                  15   Cons. Stat. §§ 201-2 & 201-3, et seq., New York General Business Law, N.Y. Gen. Bus. Law §§
                                  16   349, et seq., Washington Consumer Protection Act, Wash. Rev. Code Ann. §§ 19.86.020, et seq.,
                                  17   and the laws of all other states and the District of Columbia.
                                  18           First, JUUL argues that dismissal of plaintiffs’ claims based on unidentified consumer
                                  19   protection statutes is justified because plaintiffs have failed to identify the subsections of the
                                  20   various states’ (besides California’s) consumer protection laws they are seeking to invoke. Mot.
                                  21   to Dismiss 19-20. I agree. Plaintiffs’ second cause of action only identifies the relevant laws of
                                  22   Massachusetts, Michigan, New Jersey, Pennsylvania, New York, and Washington for the
                                  23   definition of “persons.” FAC ¶ 188. It is not my role to search for unidentified state statutes and
                                  24   their relevant subdivisions. Plaintiffs have only identified California’s Consumer Legal Remedies
                                  25   Act with specificity. Plaintiffs’ claims under the laws of other states are dismissed with leave to
                                  26   amend. Should plaintiffs choose to amend their claim, they must identify the state laws they seek
                                  27   to invoke.
                                  28           Second, JUUL seeks dismissal of the identified state consumer protection statutes in
                                                                                     13
                                   1   plaintiffs second and fourth causes of action for: (1) failure to plead causation or reliance by not

                                   2   alleging exposure to misleading representations (2) failure to plead reasonable reliance or a

                                   3   likelihood of deception. Mot. to Dismiss 20-26. JUUL argues that plaintiffs have not identified a

                                   4   particular misrepresentation or that any JUUL’s representations would not deceive reasonable

                                   5   consumers.

                                   6          With regards to JUUL’s product labelling, JUUL is incorrect on both counts and its motion

                                   7   is denied. Plaintiffs have sufficiently alleged that at least Plaintiff Colgate relied on JUUL’s

                                   8   representation that the pods contained a formulation of 5% nicotine when plaintiffs have

                                   9   sufficiently alleged that the pods contain a formulation of 6.2% nicotine. FAC ¶ 13. I find that

                                  10   Colgate’s reliance on JUUL’s representation of the amount of nicotine in each pod to be

                                  11   approximately equivalent to the amount of nicotine in a pack of cigarettes was reasonable.

                                  12          JUUL’s motion to dismiss plaintiffs’ identified consumer protection statutes in plaintiffs’
Northern District of California
 United States District Court




                                  13   second and fourth causes of action based on JUUL’s product labelling is denied.

                                  14          As applied to JUUL’s advertisements, plaintiffs have not specifically identified what

                                  15   advertisements they saw and what statements in the advertisements were allegedly false,

                                  16   misleading, or unfair. This lack of specificity is insufficient to state a claim under the identified

                                  17   state consumer protection statutes. JUUL’s motion to dismiss plaintiffs’ identified consumer

                                  18   protection statutes in plaintiffs’ second and fourth causes of action based on JUUL’s

                                  19   advertisements is granted with leave to amend.

                                  20   IV. FAILURE TO STATE A CLAIM FOR UNJUST ENRICHMENT

                                  21          JUUL argues that plaintiffs’ claim for unjust enrichment fails because plaintiffs cannot

                                  22   allege any wrongdoing on JUUL’s part, such that JUUL’s retention of any benefit would be

                                  23   considered unjust. Mot. to Dismiss. 27-28. It contends that because plaintiffs’ other claims fail,

                                  24   the unjust enrichment claim would be duplicative and must necessarily fail.

                                  25          As I have found that several plaintiffs’ claims survive JUUL’s motion to dismiss,

                                  26   plaintiffs’ unjust enrichment claim is not duplicative. JUUL’s motion to dismiss plaintiffs’ fifth

                                  27   cause of action for unjust enrichment is denied.

                                  28
                                                                                          14
                                   1   V. FAILURE TO STATE A CLAIM FOR DESIGN DEFECT

                                   2           Pursuant to California law, a design defect may be established under either of two

                                   3   alternative tests: (1) the consumer expectation test or (2) the risk-benefit test. See Barker v. Lull

                                   4   Eng'g Co., 20 Cal. 3d 413, 432 (1978). Under the consumer expectation test, “a product may be

                                   5   found defective in design if the plaintiff establishes that the product failed to perform as safely as

                                   6   an ordinary consumer would expect when used in an intended or reasonably foreseeable manner.”

                                   7   Id. Alternatively, under the risk-benefit test, a product may be found “defective in design if the

                                   8   plaintiff demonstrates that the product's design proximately caused his injury and the defendant

                                   9   fails to establish, in light of the relevant factors, that, on balance, the benefits of the challenged

                                  10   design outweigh the risk of danger inherent in such design.” Id. “In a products liability case, a

                                  11   plaintiff has met his burden if he establishes that there was a defect in the manufacture or design of

                                  12   the product and that such defect was a proximate cause of the injury.” Dimond v. Caterpillar
Northern District of California
 United States District Court




                                  13   Tractor Co., 65 Cal. App. 3d 173, 177 (Ct. App. 1976).

                                  14           JUUL argues that plaintiffs have not plausibly alleged a design defect claim because they

                                  15   have stated only conclusory allegations and that their ENDS operates as intended, as a device to

                                  16   ingest nicotine and other aerosolized constituents of JUUL’s nicotine solution. Mot. to Dismiss at

                                  17   29-30. However, I find that under the consumer expectation test, plaintiffs have stated a claim for

                                  18   design defect based on the allegation that JUUL’s pods contain 6.2% nicotine salt, rather than the

                                  19   5% nicotine advertised. FAC ¶ 83. Plaintiffs have sufficiently alleged that JUUL’s pods do not

                                  20   perform as safely as an ordinary consumer would expect because each inhalation would deliver

                                  21   20% more nicotine than they would reasonably expect from JUUL’s representations.

                                  22           JUUL argues that since the pods contains nicotine, a known addictive substance, there

                                  23   cannot possibly be a product defect any more than vodka is defective because it contains alcohol.

                                  24   While this may be true in a general sense, the alleged design defect is not that JUUL’s products

                                  25   contain nicotine, it is that they contain more nicotine than users expect. JUUL’s motion to dismiss

                                  26   plaintiffs’ design defect claim is denied.

                                  27   VI. FAILURE TO STATE A CLAIM FOR MANUFACTURING DEFECT

                                  28           Under the “manufacturing defect” theory, generally a “manufacturing or production defect
                                                                                          15
                                   1   is readily identifiable because a defective product is one that differs from the manufacturer's

                                   2   intended result or from other ostensibly identical units of the same product line.” Barker v. Lull

                                   3   Engineering Co., 20 Cal.3d 413, 430 (1978). The “manufacturing defect” theory posits that “a

                                   4   suitable design is in place, but that the manufacturing process has in some way deviated from that

                                   5   design.” In re Coordinated Latex Glove Litigation, 99 Cal.App.4th 594, 605 (2002).

                                   6          JUUL argues that plaintiffs have failed to state a claim for manufacturing defect because

                                   7   they have not alleged any variations among JUUL’s ENDS or pods. Plaintiffs allege that JUUL

                                   8   routinely added more nicotine salt and benzoic acid to their pods than represented. FAC ¶¶ 250-

                                   9   251. While plaintiffs may not have alleged that a particular pod differs from identical ones from

                                  10   JUUL, plaintiffs have plausibly alleged that these pods differ from the product that JUUL intended

                                  11   to sell, i.e. pods with 5% nicotine. See Johnson v. Nissan N. Am., Inc., 272 F. Supp. 3d 1168,

                                  12   1177 (N.D. Cal. 2017). This could be due to a defect in manufacturing rather than a design defect.
Northern District of California
 United States District Court




                                  13   See In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab.

                                  14   Litig., 754 F. Supp. 2d 1145, 1181 (C.D. Cal. 2010); see also Marshall v. Hyundai Motor Am., 51

                                  15   F. Supp. 3d 451, 467 (S.D.N.Y. 2014) (“Whether the[ ] alleged defects arose from a faulty design,

                                  16   faulty materials or faulty workmanship cannot be ascertained absent discovery, since any

                                  17   information concerning the true origin of the alleged defect is within the sole possession of the

                                  18   defendant.”) (citations omitted).

                                  19            It is too early to dismiss this theory. Plaintiffs allege a defect that could be attributed to

                                  20   either a design or manufacturing defect. As a result, they have pleaded facts sufficient to state a

                                  21   claim for manufacturing defect. Accordingly, I deny JUUL’s motion to dismiss plaintiffs’

                                  22   manufacturing defect claim.

                                  23
                                       VII. FAILURE TO STATE A CLAIM FOR BREACH OF IMPLIED WARRANTY OF
                                  24   MERCHANTIBILITY
                                  25          JUUL argues that plaintiffs have failed to state a claim for breach of implied warranty
                                  26   because the implied warranty of merchantability does not impose a general requirement that goods
                                  27   precisely fulfill the expectation of the buyer. Mot. to Dismiss at 32-33. Rather, the implied
                                  28   warranty provides only for a minimum level of quality. Id. JUUL contends that plaintiffs have
                                                                                      16
                                   1   not plausibly alleged facts showing a breach, and that they have only pleaded conclusory

                                   2   allegations that JUUL’s products were not fit for their intended purpose. Id.

                                   3          “Unless excluded or modified [ ], a warranty that goods shall be merchantable is implied in

                                   4   a contract for their sale if the seller is a merchant with respect to goods of that kind.” Cal. Comm.

                                   5   Code § 2314(1). Unlike express warranties, “liability for an implied warranty does not depend

                                   6   upon any specific conduct or promise on [the defendant's] part, but instead turns upon whether

                                   7   the[ ] product is merchantable under the code.” Hauter v. Zogarts, 534 P.2d 377 (1975). The

                                   8   Commercial Code does not “impose a general requirement that goods precisely fulfill the

                                   9   expectation of the buyer. Instead, it provides for a minimum level of quality.” Id. A plaintiff who

                                  10   claims a breach of the implied warranty of merchantability must show that the product “did not

                                  11   possess even the most basic degree of fitness for ordinary use.” Mocek v. Alfa Leisure, Inc., 114

                                  12   Cal.App. 4th 402, 406 (2003) (citing Cal. Comm. Code § 2314(2)). A product may also be
Northern District of California
 United States District Court




                                  13   unmerchantable if it fails to “conform[ ] to the promises or affirmations of fact made on the

                                  14   container or label,” a product may be unmerchantable based on a showing that the facts about the

                                  15   product did not match the representations on the container or label. See Hauter, 534 P.2d at 384-

                                  16   87.

                                  17          JUUL argues that its alleged misrepresentation of the percentage of nicotine contained in

                                  18   its pods does not render their products unmerchantable for failure to conform to the promises or

                                  19   affirmations made on their containers because plaintiffs have misread the ‘895 patent and Pankow

                                  20   Study. Reply 19. But at the motion to dismiss stage, I must accept all of the factual allegations as

                                  21   true and draw all reasonable inferences in favor of the plaintiffs. Usher, 828 F.2d at 561. For the

                                  22   purposes of this motion, I accept plaintiffs’ factual allegation that JUUL’s pods contain 6.2%

                                  23   nicotine, rather than the 5% JUUL represents on the packaging. I find that plaintiffs have

                                  24   successfully stated a claim for implied warranty of merchantability based on the allegation that the

                                  25   percentage of nicotine in JUUL’s pods does not match the represented amount of nicotine on

                                  26   JUUL’s containers. JUUL’s motion to dismiss plaintiffs’ implied warranty of merchantability

                                  27   claim is denied.

                                  28
                                                                                        17
                                   1   VIII. FAILURE TO STATE A CLEAIM FOR BREACH OF EXPRESS WARRANTY

                                   2          California Commercial Code section 2313 applies a three-step inquiry for a breach of

                                   3   express warranty claim: “First, the court determines whether the seller's statement amounts to ‘an

                                   4   affirmation of fact or promise’ relating to the goods sold. Second, the court determines if the

                                   5   affirmation or promise was ‘part of the basis of the bargain.’ Finally, if the seller made a promise

                                   6   relating to the goods and that promise was part of the basis of the bargain, the court must

                                   7   determine if the seller breached the warranty.” McDonnell Douglas Corp. v. Thiokol Corp., 124

                                   8   F.3d 1173, 1176 (9th Cir. 1997) (citations omitted); see also Elias v. Hewlett–Packard Co., 903

                                   9   F.Supp.2d 843, 849 (N.D. Cal. 2012); Weinstat v. Dentsply Intern., Inc., 103 Cal.Rptr.3d 614, 626

                                  10   (Ct. App. 2010).

                                  11          JUUL argues that plaintiffs cannot state a claim for breach of express warranty based on

                                  12   advertising and other descriptions of the product, rather than breach of a written contractual
Northern District of California
 United States District Court




                                  13   warranty, without alleging the exact terms of the warranty. Mot. to Dismiss 31-32. It also

                                  14   contends that the provisions of its express Limited Warranty necessarily bar plaintiffs’ breach of

                                  15   warranty claim as it only provides a limited one-year warranty.

                                  16          Plaintiffs allege that “Defendants’ foregoing affirmations of fact and promises made in the

                                  17   marketing of JUUL e-cigarettes became part of the basis of the bargain between Defendant and

                                  18   plaintiffs’ and all Class members, thereby creating express warranties that these products would

                                  19   conform to Defendants’ affirmation of fact, representations, promises, and descriptions.” FAC ¶

                                  20   264. But they have not “allege[d] the exact terms of the warranty” that the JUUL breached.

                                  21   Without “pleading exact terms as required by California law,” they have “not met the pleading

                                  22   requirement” under Rule 8. Biennis v. Hewlett–Packard Co., No. C 07–00333–JF, 2008 WL

                                  23   818526, at *2 (N.D. Cal. March 25, 2008).

                                  24          JUUL’s motion to dismiss plaintiffs’ breach of express warranty claim is granted.

                                  25   Plaintiffs’ breach of express warranty claim is dismissed with leave to amend.

                                  26   IX. FAILURE TO STATE A CLAIM FOR NEGLIGENT MISREPRESENTATION

                                  27          To state a claim for negligent misrepresentation, a plaintiff must allege: “(1) a

                                  28   misrepresentation of a past or existing material fact, (2) without reasonable grounds for believing
                                                                                        18
                                   1   it to be true, (3) with intent to induce another's reliance on the fact misrepresented, (4) ignorance

                                   2   of the truth and justifiable reliance thereon by the party to whom the misrepresentation was

                                   3   directed, and (5) damages.” Fox v. Pollack, 181 Cal. App. 3d 954, 962 (Ct. App. 1986). Tarmann

                                   4   v. State Farm Mut. Auto. Ins. Co., makes clear that a negligent misrepresentation claim must be

                                   5   based on a misrepresentation of past or existing material facts and not on a promise or prediction

                                   6   as to future events. 2 Cal. Rptr. 2d 861, 864 (Cal. Ct. App. 1991); see also Stockton Mortgage,

                                   7   Inc. v. Tope, 233 Cal. App. 4th 437, 458 (2014) (“Although a false promise to perform in the

                                   8   future can support an intentional misrepresentation claim, it does not support a claim for negligent

                                   9   misrepresentation.”).

                                  10          JUUL argues that plaintiffs’ negligent misrepresentation claim fails because plaintiffs have

                                  11   not proved reasonable or justifiable actual reliance. Mot. to Dismiss 27. Plaintiffs have alleged

                                  12   that JUUL misrepresented the pharmacokinetics of their ENDS, the nicotine content of their pods,
Northern District of California
 United States District Court




                                  13   and the role of benzoic acid in the nicotine formulation. As stated above, allegations relating to

                                  14   the pharmacokinetics and role of benzoic acid are preempted by the TCA and FDA Rule. For the

                                  15   purposes of deciding this motion to dismiss, I accept as true that JUUL has misrepresented the

                                  16   amount of nicotine in each pod. The question here is whether plaintiffs have shown that they

                                  17   reasonably or justifiably relied on JUUL’s representation that the pods contained a formulation of

                                  18   5% nicotine when they alleged that the pods contain a formulation of 6.2% nicotine. Plaintiff

                                  19   Colgate asserts that he relied on JUUL’s representation that a JUUL pod had an equivalent amount

                                  20   of nicotine as a pack of cigarettes when he purchased JUUL’s ENDS and pods in an effort to

                                  21   curtail his nicotine addiction and quit smoking. FAC ¶ 13. Because Colgate has sufficiently

                                  22   pleaded reliance on JUUL’s representation on the amount of nicotine in the pods, JUUL’s motion

                                  23   to dismiss plaintiffs’ negligent misrepresentation claim is denied.

                                  24
                                       X. DISMISSAL OF MINOR PLAINTIFFS’ CLAIMS ARGUMENT RAISED IN THE
                                  25   REPLY
                                  26          JUUL asked that I dismiss the Minor Plaintiffs’ claims in its reply brief. Reply 20. It is
                                  27   improper to raise a new argument in a reply brief. Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir.
                                  28   2007); In re Capacitors Antitrust Litig., No. 14-CV-03264-JD, 2017 WL 897340, at *1 (N.D. Cal.
                                                                                        19
                                   1   Mar. 7, 2017). I will not consider JUUL’s motion to dismiss the Minor Plaintiffs’ claims at this

                                   2   time.

                                   3   XI. THE MOTION TO STRIKE

                                   4           JUUL moves to strike plaintiffs’ nationwide class allegations pursuant to Federal Rules of

                                   5   Civil Procedure 12(f), 23(c)(1)(A), and 23(d)(1)(D). JUUL argues that a nationwide class would

                                   6   be inappropriate because material variations among the laws of the many states would require

                                   7   detailed inquiries into the legal elements, recognized defenses, and remedies applicable under each

                                   8   state’s laws, overwhelming common issues and precluding predominance.

                                   9           This motion is premature. For one thing, the pleadings are not settled and plaintiffs

                                  10   indicated at oral argument that they will amend with sufficient specificity to allow all of their

                                  11   claims to proceed. Second, the Hon. Richard Seeborg’s observation Morris v. SolarCity Corp.,

                                  12   No. 15-cv-05107-RS, 2016 WL 1359378, *3 (N.D. Cal. Apr. 6, 2016) is apt: “While class
Northern District of California
 United States District Court




                                  13   allegations may be stricken at the pleading stage in the appropriate case, doing so is not warranted

                                  14   here.... [as defendant] has not presented any argument that would completely preclude class

                                  15   certification.” JUUL’s motion to strike plaintiffs’ nationwide class allegations is denied.

                                  16                                              CONCLUSION

                                  17           For the reasons outlined above, JUUL’s motion to dismiss is granted in part and denied in

                                  18   part. Insofar as plaintiffs’ claims are based on misrepresenting the pharmacokinetics of JUUL’s

                                  19   nicotine formulation on the product labelling, they are preempted and dismissed with prejudice.

                                  20   Plaintiffs’ claims based on JUUL’s alleged misrepresentation of the percentage of nicotine on the

                                  21   labelling of JUUL’s pods are not preempted.

                                  22           Plaintiffs’ claims based on JUUL’s advertising which sound in fraud fail to meet the

                                  23   heightened pleading requirements of Rule 9(b) and are dismissed with prejudice.

                                  24           To the extent that plaintiffs’ remaining claims are based on mislabeled nicotine percentage

                                  25   on the packaging for JUUL’s pods, JUUL’s motion to dismiss is granted only as to the breach of

                                  26   express warranty claim and the unidentified state law consumer protection statutes claim. These

                                  27   claims are dismissed with leave to amend.

                                  28           JUUL’s motion to strike plaintiffs’ nationwide class allegations is denied as it is not ripe at
                                                                                         20
                                   1   this stage of the litigation.

                                   2           IT IS SO ORDERED.

                                   3   Dated: October 30, 2018

                                   4

                                   5
                                                                            William H. Orrick
                                   6                                        United States District Judge
                                   7

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                       21
